      Case 1:20-cv-08177-AJN-BCM Document 65 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                              1/15/2021
SOUTHERN DISTRICT OF NEW YORK


  Suber.,

                          Plaintiffs,
                                                                                20-cv-08177 (AJN)
                 –v–
                                                                                     ORDER
  VVP Services, et al.,

                          Defendant.



ALISON J. NATHAN, District Judge:

       The case is referred to Magistrate Judge Moses for general pretrial management,

including the initial pretrial conference. The conference scheduled for today at 3:45 is therefore

cancelled.



       SO ORDERED.

 Dated: January 15, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
